DETAILED ACTION
Reasons for Allowance
1.	An examiner’s amendment to the record appears below. Should the changes and/oradditions be unacceptable to applicant, an amendment may be filed as provided by 37CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Dr. Anthony Sabatelli (Reg. No. 34,714) on August 23, 2020.
2.	The application has been amended as follows:
	Cancel claims 46 and 47. 
24. 	(Currently amended) A method for releasing genomic DNA from modified biologic
cells in a sample by lysing the modified biologic cells, comprising the sequential steps of:
a) 	producing a mixture solution by mixing an aqueous solution containing the modified biologic cells from the sample with (i) an amount of an ionic detergent, and (ii) an amount of a base such that the ionic detergent and the base in the mixture solution are at concentrations effective for releasing the genomic DNA from the modified biologic cells by lysing the modified biologic cells after the ionic detergent is dissolved in the mixture solution, wherein the ionic detergent is sodium dodecyl sulfate (SDS) and the base is potassium hydroxide (KOH);
b) 	heating the mixture solution to at least about 50°C for a time such that the ionic detergent is dissolved in the mixture;
c) 	cooling the mixture solution to 40°C or less for a time effective to precipitate the ionic detergent, thereby producing a precipitate comprising the ionic detergent; and
d) 	separating the precipitate comprising the ionic detergent from the mixture solution,
wherein the biologic cells contain one or more modifications, wherein the genomic DNA released from the modified biologic cells is present in a solution generated by said separating the precipitate comprising the ionic detergent from the mixture solution; and wherein the genomic DNA released from the modified biologic cells is ready for analysis, polymerase chain reaction (PCR) [amplification], sequencing, purification, or storage.
26. 	(Currently amended) The method of claim 25, wherein the PCR product has a
size [of] from about 400 bases to about 3000 bases.
27. 	(Currently amended) The method of claim 26, wherein the PCR product has a
size [of] from about 1400 bases to about 2500 bases.
28. 	(Currently amended) The method of claim 24, wherein the genomic DNA of the
modified biologic cells contains the one or more modifications.
in the genomic DNA of the modified biologic cells. 
36. 	(Currently amended) The method of claim 24, wherein the at least about 50° C [of
the heating] in step b) is a temperature range from at least about 50° C to about 100° C.
37.	(Currently amended) The method of claim 36, wherein [the heating] step b) is
conducted at a temperature of about 95° C.
38. 	(Currently amended) The method of claim 37, wherein the time conducted in [the
heating] step b) is at least 0.25 minutes.
39. 	(Currently amended) The method of claim 37, wherein the time conducted in [the
heating] step b) is about 5 minutes.
40. 	(Currently amended) The method of claim 24, wherein the 40° C or less [of the
cooling] in step c) is a temperature range from about 4° C to about 40° C.
41. 	(Currently amended) The method of claim 40, wherein the [temperature range
from] about 4° C to 40° C [of the cooling step c)] is a temperature range from about 20° C to about 25° C.
42. 	(Currently amended) The method of claim 41, wherein the time conducted in [the
cooling] step c) is at least 0.25 minutes.
43. 	(Currently amended) The method of claim 24, wherein [the separating] step d) is
conducted by a method selected from the group consisting of: centrifugation of the mixture 
solution, filtration of the mixture solution, and gravity settling of the mixture solution.
3.	The following is an examiner’s statement of reasons for allowance: 
Claims 24-45 are allowable in light of applicant’s amendment and a terminal disclaimer filed on June 4, 2021 and the examiner’s amendment. The rejections under 35 U.S.C 112 (a) and (b), and the double patenting rejection have been withdrawn in view of applicant’s amendment and a terminal disclaimer filed on June 4, 2021 and the examiner’s amendment. No prior art teaches a combination of steps (a) to (d) of claim 24. No prior art either alone or in combination with the other art in the record teaches/teach or reasonably suggests/suggest a method for releasing DNA from modified biologic cells in a sample by lysing the modified biologic cells which comprises all limitations recited in claim 24.
Any comments considered necessary by applicant must be submitted no later than
the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
4.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        August 23, 2021